UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-54267 FREEZE TAG, INC. (Exact name of registrant as specified in its charter) Delaware 20-4532392 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 228 W. Main Street, 2nd Floor Tustin, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(714) 210-3850 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 10, 2011, there were 39,150,720 shares of common stock, $0.001 par value, issued and outstanding. FREEZE TAG, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 32 ITEM 4 Controls and Procedures 32 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 34 ITEM 1A Risk Factors 34 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 ITEM 3 Defaults Upon Senior Securities 36 ITEM 4 (Removed and Reserved) 36 ITEM 5 Other Information 36 ITEM 6 Exhibits 37 3 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 4 ITEM 1Financial Statements FREEZE TAG, INC. (A DELAWARE CORPORATION) BALANCE SHEETS (Unaudited) September 30, 2011 December 31, 2010 ASSETS Current Assets Cash $ $ Cash, Restricted - Accounts Receivable, Net (Net of Allowance of $5,600 as of September 30, 2011 and December 31, 2010) Capitalized Production Costs, Net Prepaid Royalties Prepaid Expenses Total Current Assets Fixed Assets, Net (Net of depreciation of $4,402 and $3,696 as of September 30, 2011 and December 31, 2010, respectively) Other Long-term Assets, Net (Net of amortization of $23,532 and $17,732 as of September 30, 2011 and December 31, 2010 respectively) Capitalized Production Costs, Net TOTAL ASSETS $ $ LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable Accrued Compensation Accrued Royalties Accrued Interest Accrued Expenses Current Technology Payable - Unearned Royalties Current Convertible Note Payable, Net (Net of debt discount of $76,108 and $0 as of September 30, 2011 and December 31, 2010 respectively) Current Note Payable - Related Party Total Current Liabilities Long Term Technology Payable,net - Long Term Notes Payable-Related Party - Total Liabilities Equity (Deficit) Preferred Stock - - $.001 par value per share, 10,000,000 shares authorized, 0 shares issued and outstanding as of June 30, 2011 and December 31, 2010 Common Stock $.001 par value per share, 100,000,000 shares authorized, 39,150,720 shares issued and outstanding as of September 30, 2011 andDecember 31, 2010 Additional Paid-In Capital Common Stock Payable Retained Deficit ) ) Total Equity (Deficit) ) ) TOTAL LIABILITIES & EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the financial statements 5 FREEZE TAG, INC. (A DELAWARE CORPORATION) STATEMENT OF OPERATIONS (Unaudited) Three months ended September 30, Nine months ended September 30, Revenues $ Costs and Expenses: Cost of Sales - Product Development Cost of Sales - Development Services - - Cost of Sales - Licensing General & Administrative Sales & Marketing Amortization & Depreciation 54 Total Expense Net Ordinary Income/Loss ) ) ) Interest Income/(Expense), net ) Net Income/Loss before taxes ) ) ) Income Tax Expense - - Net Income/Loss $ $ ) $ ) $ ) Weighted number of common shares outstanding-basic Income/ (Loss) per share-basic $ $ ) $ ) $ ) Weighted number of common shares outstanding-fully diluted Income/ (Loss) per share-fully diluted $ $ ) $ ) $ ) The accompanying notes are an integral part of the financial statements 6 FREEZE TAG, INC. (A DELAWARE CORPORATION) STATEMENTS OF CASHFLOWS For the Nine Months Ended September 30, 2011 and 2010 (Unaudited) September 30, 2011 September 30, 2010 Cash flows from operating activities: Net Income/(Loss) $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation expense Amortization of technology Amortization of capitalized production costs Interest Charge on debt discount Stock based compensation Stock issued for services Changes in operating assets and liabilities: Accounts receivable ) ) Capitalized Production Costs ) ) Prepaid Royalties Prepaid Expenses Accounts Payable ) Accrued Expenses Unearned royalties - Net cash provided (used) by operating activities $ ) $ ) Cash flows from financing activities: Payments for PPM Costs ) ) Borrowings of debt Repayments of debt ) ) Stock issued in exchange for cash - Net cash provided (used) by financing activities $ $ Net increase (decrease) in cash ) Cash at the beginning of the period Cash at the end of the period $ $ Non-cash transactions Prepaid Insurance - Financed $
